Citation Nr: 0212104	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hip, status post fusion, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.

On his Substantive Appeal, a VA Form 9, the veteran initially 
requested a VA Travel Board hearing.  However, he later 
withdrew that request and substituted a request for a 
videoconference hearing.  That hearing, with sworn testimony 
from the veteran and his wife, took place before the 
undersigned Member of the Board on July 11, 2002.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for knee and 
back disabilities including as secondary to the service-
connected hip disability, are currently pending.  Preliminary 
decisions were rendered thereon by the RO, and the veteran 
has filed Notice of Disagreement (NOD) therewith.  However, 
on neither issue has there yet been perfected an appeal.   

In that regard, the Board notes that there might well be, as 
noted in a memorandum in the file by the RO, a clear 
potential impact by these disabilities, if service-connected, 
on the TDIU question.  However, the current appellate issues 
including TDIU can nonetheless be resolved without addressing 
these other issues.  In the interest of expediting the 
veteran's pending claim, and since the veteran can be assured 
that all due process is being protected, the Board will 
accordingly do so.   



FINDINGS OF FACT

1.  Adequate development of the evidence has been undertaken 
to provide a sound basis for determination of the current 
appellate issues.

2.  The veteran's right hip disability causes pain, 
fatigability and incoordination with no more than 5 degrees 
of motion in any plane, with generally intermediate but less 
than extremely unfavorable ankylosis.

3.  The evidence of record supports the finding that the 
veteran's service-connected disabilities render him unable to 
obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for traumatic 
arthritis of the right hip, status post fusion, are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107, 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5250 (2001).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
rating service-connected disorders have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has testified at a hearing.  All 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.

The veteran has been afforded a recent disability evaluation 
examination on behalf of VA to assess the severity of the hip 
disorder.  And the examination was substantively quite 
adequate. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Prior clinical and evaluative reports are in the file for 
comparative purposes.

In a VA Form 21-8940, filed in 1999, the veteran reported 
that he had worked as a crate packer since 1974; that he had 
not worked since early 1999 due to his hip problems; and that 
he had tried but failed to get work since January 1999 due to 
his disability.  He indicated that he was born in February 
1936, and had a year of college education.

In response to VA inquiry, on a VA Form 21-4138 submitted in 
April 2000, the veteran reported that the employment as a 
"packer" he had shown on the abovecited document was a self-
owned business that he could no longer operate due to his 
service-connected hip disability.  He further indicated that 
he was in receipt of Social Security early retirement 
benefits, not on disability; and that his current treatment 
was all received at the VA facility.

On a comprehensive medical examination at the Alto Medical 
Clinic in May 2000, the veteran gave a history of right hip 
injury in an accident in service.  In 1958, he had undergone 
hip fusion.  Since then he had had nothing but trouble and 
this now involved his knee as well.   He had constant daily 
pain, weakness, instability and fatigue in the right leg.  
The knee had long since lost its full range of motion and was 
stiff.  The pain was aggravated by sitting on long trips, 
standing or walking for long periods of time.  Doing normal 
chores at home also aggravated these problems.  

The veteran reportedly had high blood pressure and diabetes 
for both of which he took medications.  He had also had 6 
months of care for a fungal infection involving the left 
ankle and right hip.  Current medications included Metformin, 
glyburide, lisinopril, Tagemet, Dyazide, Nizoral cream and 
Elavil at night.

The examiner noted that his gait was abnormal and he walked 
with "virtually no motion of the right hip".  He had small 
patchy areas of red scaly skin in the left ankle and frontal 
aspect of the right hip.  There were also two vertical scars, 
measuring 10 cm. x 1 cm. x hairline over the right lateral 
hip area.  An abnormal bone or orthopedic device could be 
palpated through the skin underlying the scar.  The scar was 
slightly lighter than the surrounding skin, was nontender and 
there was no keloid formation; it was not disfiguring.  

Examination showing comparative ranges of hip motion was as 
follows:

HIPS
NORMAL
RIGHT
LEFT
Flexion
0°-45°
0°-5°
0°-45°
Extension
0°-125°
0°-5°
0°-125°
External 
Rotation
0°-60°
0°-5°
0°-60°
Internal 
Rotation
0°-40°
0°-5°
0°-40°
Abduction
0°-45°
0°-5°
0°-45°
Adduction
0°-25°
0°-5°
0°-25°

In noting that the veteran's right hip range of motion was 
severely limited, the examiner reported that the hip was not 
painful but there was weakness present.  It was difficult to 
obtain more precise motions since the veteran had to move his 
whole body to move the hip.  The right hip was specifically 
found to be limited by fatigue, weakness, lack of endurance, 
and incoordination, with weakness and lack of endurance 
having the major functional impact.  

The examiner also noted that the right knee was abnormal with 
pain and limitation of motion, and other symptoms.  Motor 
function to the right lower extremity was abnormal, 4/5.  The 
veteran reported that the knee had been involved in the same 
accident as the hip.  The examiner recorded that the knee had 
not had surgery as had the hip, but developed the same 
limitations of motion, etc.

In a VA Form 21-4138 provided by the veteran in December 
2000, he reported that he had told the examining physician 
that he had continuing pain in the right hip and that had not 
been taken into consideration in the 60 percent rating which 
had been continued by the RO (and had been in effect since 
1959).  

In subsequent communications from the veteran, he again 
indicated that he had not sought care other than at the VA 
facilities (for which outpatient records are in the file).  
He indicated that because of his right hip he could no longer 
exercise and that this was impacting his nonservice-connected 
disabilities such as his diabetes and hypertension.  He 
further asserted that he could no longer worked and 
continuously self medicated himself, and was limited to light 
duty at best.  He used ice and massage and other care on a 
regular basis at home.

At the personal hearing held in July 2002, the veteran and 
his wife testified at length about his right knee.  Tr. at 2-
4.  He indicated that when he stands up, he has to hold onto 
something or he cannot stand at all because of the right hip.  
Tr. at 4.  He also sits an at angle so he is not bending the 
hip and has to extend the right leg out so it will not bend.  
Tr. at 4.  When he worked, he did packing boxes and had 
employees as he owned the business.  Tr. at 5.  He described 
his problems with sitting as if he had a broomstick tied to 
his leg due to the immobility of the right hip.  Tr. at 7.  
If he sits for any period of time, he becomes very stiff.  
Tr. at 7.  He indicated that when he goes to the bathroom, he 
has to be careful to go into the handicapped stall with the 
railing or he finds it impossible to stand up again.  Tr. at 
8-9.  His wife testified that she has been present when he 
has fallen because of his hip, sometimes with no reason that 
she could ascertain.  Tr. a 9.  The veteran described several 
of those incidents.  Tr. at 9.  He stated that he only has a 
high school degree and his college experience consisted of 
about 6 months at a mortuary science college.  After having 
his own business for 25 years, he had tried to work as a 
janitor but no one would hire him.  Tr. at 11-12.

Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155. Separate diagnostic codes identify the various 
disabilities.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Under Diagnostic Code 5010, arthritis which is due to trauma 
and substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbation a 20 percent rating is assigned.  
Id.  With x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id. The Rating Schedule notes that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2001).  Favorable ankylosis in flexion 
at an angle between 20 and 40 degrees with slight adduction 
or abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2001).  Limitation of extension 
of the thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code. Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants 
assignment of a 10 percent evaluation.  Where flexion is 
limited to 30 degrees, a 20 percent evaluation is 
contemplated, and a 30 percent evaluation is assigned where 
flexion is limited to 20 degrees.  Where flexion is limited 
to 10 degrees, a 40 percent evaluation is contemplated.

Under this code, malunion of the femur warrants a 10 percent 
evaluation when the disability results in slight knee or hip 
disability; a 20 percent evaluation is warranted when the 
disability results in moderate knee or hip disability; and a 
30 percent evaluation is warranted when the disability 
results in marked knee or hip disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2001).

Full range of motion of the hip is measured from zero degrees 
to 125 degrees in flexion and zero degrees to 45 degrees in 
abduction.  38 C.F.R. § 4.71, Plate II (2001).

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.

Flail joint of the hip warrants an 80 percent disability 
rating. 38 C.F.R § 4.71a, Diagnostic Code 5254 (2001).

Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th Ed.)). 

Analysis

The Board is aware that the veteran has reported that he has 
constant symptoms related to his right hip and that he is 
competent to report such symptoms.  In fact, they are 
entirely consistent with the clinical findings on the VA 
outpatient reports as well as the excellent orthopedic 
evaluation in 2000.  

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  

In this case, the veteran assuredly has right hip ankylosis 
which is defined as stiffening or fixation of a joint as the 
result of a disease process although there is not shown to be 
a flail joint as ratable under Code 5254.  

The Board notes that the veteran has complained of continuous 
pain in his right hip during the entire appeal period.  Hip 
pain was also noted at the time of the VA examination.  This 
is in addition to the fact that he has no more than 5 degrees 
of motion in any plane as carefully measured and cited in the 
table above.  The veteran has also been described by an 
orthopedic medical expert as having incoordination, lack of 
endurance and numerous other pivotal functional problems 
within the motions described herein.  In this regard, the 
Board would also note that the scar area provides palpable 
anomalies representing tangible idiosyncrasies presumably as 
a result of the decades-old surgical fusion procedure.  

As to the specifics of the veteran's present right hip 
disability, the Board notes that the veteran is currently 
rated as 60 percent disabled under Diagnostic Code 5250.  The 
actual 60 percent has been assigned since 1959 (earlier under 
Code 5010).  Since Code 5250 probably provides the greatest 
range and generally higher representational schedule ratings, 
it is certainly as appropriate if not more so, as any other 
for equitably assessing his current disability.

In that regard, it must be noted that for a rating of 60 
percent, which is what is currently assigned, favorable 
ankylosis in flexion must be at an angle between 20 and 40 
degrees with slight adduction or abduction.  In this case, 
the veteran's right hip motion at those planes is no more 
than 5 degrees, significantly less movement than required for 
that rating.  Thus, he more than amply satisfies the criteria 
for the long-standing 60 percent rating.

For a 90 percent rating under Code 5250, the highest rating 
for unfavorable ankylosis of the hip, the veteran would have 
to have such extremely unfavorable ankylosis that his foot 
did not reach the ground, and crutches were necessary.  The 
evidence does not yet objectively reflect such a severe 
disability, albeit the veteran's description at the hearing 
graphically clarified the considerable contorting of his hip 
and leg when he tries to routinely sit with even a modicum of 
comfort, and then how he must otherwise maneuver to even 
arise from a seated position. 

Accordingly, it is appropriate for the Board to look for 
something that falls between the requirements for the 60 
percent and 90 percent.  Fortunately, in this regard, a 70 
percent rating under Code 5250 is available when there is 
intermediate unfavorable ankylosis.  Given the aforecited 
definition of ankylosis and the degree at which the veteran 
must hold his hip to move, plus the fact that he has no 
motions of more than 5 degrees in any plane, certainly a 
doubt is raised as to the merit of assigning a 70 percent 
rating for the right hip disability under intermediate 
unfavorable ankylosis.  However, as noted, he does not have 
such extremely unfavorable ankylosis that his foot does not 
reach the ground, etc., so an evaluation in excess of 70 
percent is not now warranted. 

Under VA laws and regulations, a TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2001). 

In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2001).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

A claim for total disability rating based on unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider." See Vettesse v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of the VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that the veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (December 
27, 1991).

In this case, the veteran's service-connected disabilities 
include a hip disorder, evaluated as 70 percent disabling; 
and a scar, evaluated as 10 percent disabling.  See 38 C.F.R. 
§ 4.25 (2001).  This evaluation meets the initial criteria 
for schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a) (2001), and the question thus becomes 
whether these disabilities, in and of themselves, preclude 
the veteran from securing or following a substantially 
gainful occupation.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 38 
C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder. 38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
The employment interference issue is addressed in the TDIU 
question herein.  However, in any event, in summary, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

As for a TDIU, in this regard, the Board has considered the 
veteran's educational and employment background.  He has a 
brief 6-month stint in a college mortuary course, but 
predominantly has a high school education.  According to 
testimony and written evidence of record, he most recently 
worked at his 25-year personal investment, a packing 
business, a self-owned venture that he is no longer able to 
operate due to his hip.  The Board appreciates his additional 
clarification on that issue via his recent testimony as to 
the problems encountered therein as a result of the hip.  He 
has also candidly acknowledged that his Social Security award 
is due to early retirement rather that disability and 
accordingly there is no need to obtain those records.  He 
also indicates that since he has been unable to continue his 
packing business, he has tried janitorial work, something he 
is clearly unable to do, and has been unable to find other 
work.  The Board finds this entirely credible.

As to whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the Board finds 
the opinion from recent VA and private evaluations to be 
particularly telling.  While there are references to other 
disabilities, including hypertension, knee and back 
disabilities and diabetes mellitus, the veteran's hip 
disability is clearly predominant, and a doubt is raised as 
to whether that disability alone is the primary cause for the 
veteran's unemployability.  That, with or without the 
separate 10 percent rating for the facial scar, clearly meets 
the criteria for consideration for TDIU under 38 C.F.R. § 
4.16(a) (2001).

Given this evidence, and after resolving all doubt in the 
veteran's favor, the Board is satisfied that his service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  

As such, the criteria for entitlement to TDIU have been met.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).
 

ORDER

Entitlement to a 70 percent rating for right hip disability 
characterized as traumatic arthritis of the right hip, status 
post fusion, is granted, subjected to the laws and 
regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

